Citation Nr: 1528921	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-13 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Charcot-Marie-Tooth Disease.

2.  Entitlement to an initial disability rating in excess of 20 percent from December 1, 2010, for bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 60 percent from December 1, 2010, for prostatitis.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated April 2009, June 2009, and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  These matters were previously remanded by the Board in May 2014.

In May 2014, the Board denied entitlement to service connection for a lumbar spine disability, a right knee disability, a right shoulder disability, and a disability manifested by blurred vision.  The Board also denied entitlement to an initial disability rating in excess of 20 percent for bilateral hearing loss prior to December 1, 2010; and entitlement to an initial disability rating in excess of 60 percent for prostatitis prior to December 1, 2010.  Accordingly, those issues are no longer on appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

During the pendency of the Veteran's appeal, a claim for entitlement to a TDIU was considered and denied by the RO in a May 2010 rating decision.  The Veteran has not appealed that denial.  Such adjudication reflects the permissive bifurcation of the increased rating claims from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court acknowledged the Rice decision and held that it is permissive for VA to address a claim for a TDIU independently of other claims, including increased rating and service connection claims.  Locklear, 24 Vet. App. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated in the May 2010 rating decision, and not perfected for appellate review.

In January 2011, the Veteran again claimed entitlement to a TDIU in a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The RO considered and denied the claim in a December 2012 rating decision.  The Veteran has not appealed December 2012 rating decision's denial of entitlement to a TDIU.  The December 2012 also reflects the permissive bifurcation of the increased rating claims from the TDIU claim.  See Roebuck, 20 Vet. App. at 315; Holland, 6 Vet. App. at 447.  The RO addressed the Veteran's claim for a TDIU independently of his other claims, including the increased rating claims on appeal.  See Locklear, 24 Vet. App.  311.  Given the foregoing, the Board concludes that the January 2011 TDIU claim was also separately adjudicated and not perfected for appellate review.

Furthermore, the Board finds that the issue of entitlement to a TDIU has not been raised by the record, in connection with the Veteran's claims for an increased ratings for prostatitis and bilateral hearing loss, since the December 2012 rating decision.  In this regard, the Veteran has not contended, and the evidence does not show, that such disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board does not have jurisdiction over a TDIU claim, and therefore need not address such a claim further herein.


FINDINGS OF FACT

1.  The Veteran's Charcot-Marie-Tooth Disease is a hereditary disease that clearly and unmistakably pre-existed his active service.
 
2.  The probative evidence of record clearly and unmistakably shows that the Veteran's pre-existing Charcot-Marie-Tooth Disease was not aggravated by service.

3.  From December 1, 2010, the Veteran's bilateral hearing loss is manifested by no worse than Level IV hearing in the right ear and no worse than Level VI hearing in the left ear, and is not manifested by an exceptional pattern of hearing impairment.

4.  The probative evidence of record demonstrates that the Veteran's service-connected prostatitis is predominantly manifested by voiding dysfunction.

5.  From December 1, 2010, the Veteran has been in receipt of a disability rating of 60 percent for prostatitis, which is the maximum schedular rating for prostatitis predominantly manifested by voiding dysfunction.

6.  The probative evidence of record does not demonstrate factors warranting referral for an extra-schedular rating for the service-connected prostatitis.


CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted regarding the Veteran's Charcot-Marie-Tooth Disease.  38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304 (2014). 

2.  The criteria for entitlement to service connection for Charcot-Marie-Tooth disease have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for entitlement to an initial disability rating for bilateral hearing loss in excess of 20 percent from December 1, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VII (2014).

4.  The criteria for entitlement to an initial disability rating for prostatitis in excess of 60 percent from December 1, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in September 2009 satisfied the duty to notify provisions with respect to service connection for Charcot-Marie-Tooth disease.  The letter notified the Veteran of the factors pertinent to the establishment of an effective date and disability rating in the event of grant of service connection for that disability.

The Veteran's claims for a higher initial rating from December 1, 2010, for bilateral hearing loss, and for a higher initial rating from December 1, 2010, for prostatitis arise from his disagreement with the initial rating that followed the grant of service connection for those disabilities.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3) (2014).  Here, the RO provided the Veteran the required statement of the case in March 2011 citing the applicable statutes and regulations and discussing the reasons and bases for not assigning higher initial ratings for the service-connected bilateral hearing loss and service-connected prostatitis.

With regard to the duty to assist, the Veteran's service treatment records, service personnel records, post-service VA treatment records, and Social Security Administration (SSA) records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided VA audiological examinations in February 2012 and September 2014 in connection with his claim for a higher initial rating from December 1, 2010, for bilateral hearing loss.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not alleged that those examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate for evaluating the Veteran's service-connected bilateral hearing loss as they include an interview with the Veteran, a review of the record, and a full audiological examination, addressing the relevant rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

In this regard, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, both the February 2012 and September 2014 VA examiners addressed the functional impact of the Veteran's bilateral hearing loss.  Specifically, the February 2012 VA examiner noted functional impact of difficulty hearing conversation above background noise, and the September 2014 VA examiner noted functional impact of "difficulty hearing and understanding speech especially in noise.  Words seem garbled even with hearing aids."  Therefore, the Board finds that the VA examinations of record fully described the functional impact of the Veteran's bilateral hearing loss disability in accordance with Martinak.

The Veteran has not alleged that his bilateral hearing loss has increased in severity since the September 2014 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Board observes that the February 2012 VA audiological examination was not specifically listed as evidence considered by the AOJ in a February 2015 supplemental statement of the case (SSOC) as to the issue of a higher initial rating for bilateral hearing loss prior to December 1, 2010.  Furthermore, the findings of the February 2012 VA audiological examination were not discussed in the SSOC.  However, as further discussed below, a review of the February 2012 VA audiological examination report reveals that the examination does not show entitlement to an increase in benefits for the Veteran.  As such, a remand solely for the purpose of the issuance of another SSOC in consideration of the February 2012 VA audiological examination would provide no additional benefit to the Veteran, and would constitute unnecessary delay and a waste of VA's finite resources.  Under the circumstances of this case, additional efforts to assist or notify the Veteran in connection with his claim for an increased rating for bilateral hearing loss would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, the Board finds that VA has satisfied its duty to notify and assist the Veteran at every stage in this case with regard to that claim, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Accordingly, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

In connection with his claim a higher rating for the service-connected prostatitis, the Veteran was afforded VA examinations in January 2012 and October 2014.  Those VA examiners reviewed the claims file or took a detailed medical history from the Veteran consistent with other evidence of record, and considered the Veteran's reported symptomatology.  The examinations were thorough and all necessary evidence and testing was considered by the examiners.  The information provided by the examiners is adequate for decision making purposes as it addresses the factors relevant to pertinent rating criteria.  Therefore, the Board finds the examinations to be adequate.  Nieves-Rodriguez, 22 Vet App 295.

In addition, in connection with his claim for service connection for Charcot-Marie-Tooth disease, the Veteran was afforded a VA joints and spine examination in April 2010 and a VA peripheral nerves examination in October 2014.  Those VA examiners reviewed the claims file and considered the Veteran's reported symptomatology.  The April 2010 VA examiner concluded that there were no clear-cut findings or history to give the diagnosis of Charcot-Marie-Tooth disease, and therefore did not address the likely etiology of the Veteran's Charcot-Marie-Tooth disease.  However, the October 2014 VA examiner provided a diagnosis of Charcot-Marie-Tooth disease and addressed the likely etiology of that disability, supporting his conclusions with explanation and rationale relevant to factors pertinent to decision making.  The examinations were thorough and all necessary evidence and testing was considered by the examiners.  Therefore, the Board finds the examinations to be adequate for decision making purposes.  Nieves-Rodriguez, 22 Vet App 295.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Stegall Considerations

As noted in the Introduction, this case was previously remanded by the Board in May 2014.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the May 2014 Board remand directed the AOJ to contact the Veteran to identify any outstanding VA or non-VA treatment relevant to the issues on appeal; obtain any identified records; provide the Veteran with a VA neurological examination; provide the Veteran with a VA genitourinary examination; provide the Veteran with a VA audiology examination; and readjudicate the issues.

Pursuant to the May 2014 Board remand, the AOJ sent the Veteran a letter in August 2014 informing him that he would be scheduled for examinations at his nearest VA medical facility, and requesting that he identify treatment from VA and non-VA private providers.  The letter was enclosed with a VA Form 21-4142, Authorization and Consent to Release Information to VA.  The Veteran did not return the VA Form 21-4142; nevertheless, the AOJ obtained updated VA treatment records.  In addition, consistent with the May 2014 Board remand directives, the AOJ scheduled the Veteran for a VA audiological examination in September 2014; a VA genitourinary examination in October 2014; and a VA neurological examination in October 2014.  Once the examinations were completed, the AOJ issued a SSOC in February 2015 in which it readjudicated the issues in consideration of the expanded record.  Accordingly, the Board finds that VA at least substantially complied with the May 2014 Board remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268; D'Aries, 22 Vet. App. at 105.

Service Connection for Charcot-Marie-Tooth Disease

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2014).

To rebut the presumption of soundness on entry into service, VA must show, by clear and unmistakable evidence, both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003).  The Federal Circuit has held that "the government must show clear and unmistakable evidence of both a pre-existing condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  The "clear and unmistakable evidence" standard is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  "Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131, citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  However, the clear and unmistakable evidentiary standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is treated as an ordinary claim for service connection, meaning that if service connection is established there is no deduction for any pre-existing portion of the disability.  Wagner, 370 F.3d at 1089.

The presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. 
§§ 1110, 1111, 1131, and 1132.  See 38 C.F.R. § 3.303(c).  Service connection is only possible for a congenital defect if there is evidence of additional disability due to aggravation during service of the congenital defect by a superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

The presumption of soundness does, however, apply to congenital diseases.  VA's Office of General Counsel has distinguished between congenital or developmental defects and diseases by drawing on medical authorities and case law from other federal jurisdictions.  Specifically, a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90.

The Board notes that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when, in accordance with these principles, existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently, with notation or discovery during service of residual conditions with no evidence of the pertinent antecedent active disease or injury during service, the conclusion must be that they pre-existed service.  38 C.F.R. § 3.303(c).  However, if it is determined that a veteran has a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have pre-existed service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.

Pursuant to 38 C.F.R. § 3.304(b)(1) and (2), in deciding whether a condition pre-existed service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin, and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which pre-exist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990).  At what point the individual starts to manifest the symptoms of, or have pathological changes associated with the disease is a factual, not a legal issue. This must be determined in each case based on all the medical evidence of record.  VAOPGCPREC 67-90.

VA's Office of General Counsel has also instructed that in a claim for service connection for a disease that is recognized as congenital, developmental, or familial in origin, "VA adjudicators ordinarily are justified in finding that such disease, by its very nature, pre-existed the claimant's military service."  In addition, "Typically in these cases, entitlement to service connection should turn on the question of whether manifestations of the disease in service constituted 'aggravation' of the condition."  VAOPGCPREC 82-90.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Id.; see also Gilbert, 1 Vet. App. 49.

In this case, the Veteran contends that he has Charcot-Marie-Tooth disease that is manifested by fatigue, pain, weakness, and swelling, and that was worsened by military service.  See Letter from the Veteran dated June 2009.  The Veteran has indicated that, during his active service, "there were many episodes . . . where for weeks my foot would feel like it was asleep and I had to drag them, my arms were so weak I could not raise my hands, could not reach my pockets, and had many days of remedial PT because I could not complete PT because of weakness and cramps."  See "Notice of Disagreement," received in September 2010.

In relevant part, the Veteran's service treatment records reveal that the Veteran was evaluated as normal for all systems on a report for entrance medical examination in October 1974, including the upper and lower extremities, and the neurologic system.  The Veteran was assigned physical profiles of "1" for all categories in the PULHES classification system.  In December 1974, the Veteran reported pain in the right Achilles tendon for two days with no known trauma, discoloration, or swelling.  In January 1977, the Veteran complained of pain in three places on the feet due to tight fitting boots.  In February 1977, the Veteran reported pain and numbness in both feet for two weeks due to excessive cold.  In August 1978, the Veteran was given a physical profile of L3 on the PULHES classification system due to chondromalacia.  An October 1978 report of retention medical examination notes all examinations were normal, and the Veteran was assigned physical profiles of "1" for all categories in the PULHES classification system.  In September 1979, the Veteran complained of left ankle pain for four days due to tight-fitting boots.  Treatment notes related to that complaint reveal that the Veteran had no edema or erythema on examination.  An October 1980 report of discharge medical examination shows that evaluations were normal for all systems, except for the upper extremities, which were abnormal for mallet finger of a single finger.  Notes contained in the report reveal that the Veteran indicated "I am in good health."  The service treatment records do not contain a diagnosis for Charcot-Marie-Tooth disease, or any other neurological disability.

The Veteran's service personnel records include three "Enlisted Evaluation" reports pertaining to periods from October 1976 to October 1977, November 1977 to May 1978, and June 1978 to November 1978.  The reports all show that the Veteran was rated as 5 out 5 in the category of "is physically fit, as required for MOS/grade during combat," and was noted as "ranks with the very best" in that category.  Comments associated with the report for the period from June 1978 to November 1978 note that the Veteran was in "excellent physical condition and takes part in the unit's sports program."

The service personnel records also include two "Senior Enlisted Evaluation" reports pertaining to the periods from December 1978 to November 1979 and from November 1979 to October 1980.  The reports both show that the Veteran was rated as 5 out 5 in the category of "is physically fit, as required for MOS/grade during combat," and was noted as "ranks with the very best" in that category.  Comments associated with the reports note that the Veteran "is physically fit, and takes pride in himself, and his appearance" and has "high standards of military dress and physical conditioning."

The post-service medical evidence of record reveals that in February 1996 the Veteran reported pain in his calves.  A NCS test revealed demyelinating sensorimotor polyneuropathy of unknown cause.   Treatment notes dated May 1996 reveal the Veteran reported pain in the calves and feet for the past two years with recent worsening.  The notes indicate a possible congenital/familial neuropathy, possibly Charcot-Marie-Tooth disease, with a positive family history of such diseases.  Genetic testing in May 1996 found that the Veteran has a deletion of the peripheral myelin gene, indicating he is likely to be affected by, or predisposed to, hereditary neuropathy.  Treatment notes dated August 1997 include a diagnosis for "familiar" Charcot-Marie-Tooth neuropathy.  Notes dated June 1998 document continued leg pain with walking, and a diagnosis for Charcot-Marie-Tooth neuropathy.

VA treatment records dated October 2002 note the Veteran's prior diagnoses for Charcot-Marie-Tooth disease and current complaints of burning, cramping leg pain for the past 8 years.  Records dated February 2005 note "hereditary motor sensory neuropathy (Charcot-Marie-Tooth disease)."  May 2007 notes document a continuing diagnosis for Charcot-Marie-Tooth disease with complaints of cramping of the bilateral buttocks, thigh, and calf over the past 10 years.  The VA records indicate continued diagnosis of and treatment for Charcot-Marie-Tooth disease at least through August 2014.

The SSA records show that the Veteran was found disabled for SSA purposes as of February 2009 with a primary diagnosis of peripheral artery disease and a secondary diagnosis of "other and unspecified arthropathies (Charcot-Marie-Tooth)."

The April 2010 VA joints and spine examination report indicates that the examiner reviewed the Veteran's claims file.  A neurological examination revealed deep tendon reflexes of 1+ in all extremities, and muscle strength of 5 out of 5 in all extremities.  The examiner found no motor or sensory impairment.  The examiner concluded that the Veteran's reported pain throughout the upper extremities, low back, and lower extremities were more likely attributable to the aging process rather than the Veteran's active service.  However, the examiner opined that there were no clear-cut findings or history to support a diagnosis for Charcot-Marie-Tooth disease.

The October 2014 VA peripheral nerves examination report indicates that the examiner reviewed the Veteran's claims file.  The examiner also interviewed the Veteran, obtaining further information as to the Veteran's medical history; conducted diagnostic and functional testing; and provided diagnoses for Charcot-Marie-tooth disease and hereditary motor and sensory neuropathy of the bilateral lower extremities.  During the interview, the Veteran reported that he was made aware of the condition during basic training, and had an onset of symptoms in 1974.  However, the Veteran also indicated that he had mild symptoms during childhood with lower extremity progressive weakness since then.  The Veteran also reported early symptoms of left leg foot drop.  In the report, the examiner states that Charcot-Marie-Tooth disease is a hereditary condition that is progressive and can start in early childhood.  He further states that the disease's progression is independent of physical activity and strenuous work.

The October 2014 VA examiner opined that the Veteran's Charcot-Marie-Tooth disease clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  As a rationale, the examiner noted that the disease is heredity, and that the in-service symptoms described by the Veteran were mild.  The examiner also noted that the Veteran was not evaluated for a neurological condition during active service, and that the disease is not aggravated by work or activity.  Finally, the examiner noted that the natural history of the Veteran's condition is that it has progressed as the Veteran gets older, and that VA treatment notes that the condition has progressed in the recent past.  The examiner concluded, "It is less likely that the condition was aggravated beyond natural progression due to military service."

After careful review of the evidence, including that not summarized above, and based on the October 2014 VA examination report, the Board finds that the Veteran's Charcot-Marie-Tooth disease is a hereditary disease and not a congenital defect as it is a progressive neurological disease that is not "more or less stationary in nature."  Furthermore, the disease was not noted at the time of the Veteran's entrance examination.  Because the disability is a hereditary disease, as opposed to a congenital defect, that was not noted on entrance into service, it is subject to the presumption of soundness.  Accordingly, the presumption of soundness attaches, and the Board will proceed with a discussion of whether the presumption of soundness is rebutted.

The Board has considered the Veteran's medical history; accepted medical principles, evidence of the basic character, origin and development of the condition; and lay and medical evidence concerning the inception, development and manifestations of the particular condition.  See 38 C.F.R. § 3.304(b)(1) and (2); Quirin, 22 Vet. App. 390, 396-97 (2009).  In light of the evidence of record, the Board finds that the Veteran's Charcot-Marie-Tooth disease clearly and unmistakably pre-existed his service.

Specifically, genetic testing in May 1996 revealed a genetic predisposition for hereditary neuropathy.  In addition, in May 1996 the Veteran reported a family history of neurological disease.  The Charcot-Marie-Tooth disease has been described throughout the record as hereditary, genetic, or familial.  The October 2014 VA examiner identified the disease as a hereditary condition.  There is no competent evidence of record demonstrating that the disease is not hereditary in nature.

Furthermore, although the Veteran reported an onset of symptoms during service in 1974, he also indicated to the October 2014 VA examiner that he has had symptoms since childhood, including left leg weakness with foot drop.  The October 2014 VA examiner medically attributed the reported pre-service manifestations to the Charcot-Marie-Tooth disease.  In addition, the Veteran's medical history includes genetic testing showing that he is predisposed to developing genetic neurological disorders such as Charcot-Marie-Tooth disease.  Accordingly, the Veteran's own lay statements and the October 2014 VA examiner's medical opinions concerning the inception, development, and manifestations of the Veteran's Charcot-Marie-Tooth disease, as well as the Veteran's medical history, indicate that the disease first manifested during the Veteran's childhood prior to his entrance into active service.

Moreover, the Veteran's reported in-service neurological symptoms are not shown in the service treatment records to have had pertinent antecedent active disease or injury during service.  The service treatment records show treatment only for pain and numbness in the lower extremities following exposure to excessive cold and use of tight-fitting boots.  These complaints were acute, as they did not require followup treatment and were not noted on the Veteran's October 1978 retention examination or October 1980 discharge examination.  Rather, the October 2014 VA examiner found the reported in-service neurological symptoms to be manifestations of the Veteran's hereditary neurological disease, which pre-existed the Veteran's service.  The VA examiner also opined that Charcot-Marie-Tooth disease progresses independent of activity or work strenuousness.  As such, without evidence of pertinent antecedent active disease or injury during service, the Veteran's in-service symptoms that were manifestations of a pre-existing hereditary condition are considered a residual condition that must have pre-existed service.  See 38 C.F.R. § 3.303(c).

In summary, the VA treatment records, private treatment records, and VA examination reports all indicate that Charcot-Marie-Tooth disease is a hereditary neurological disease.  Although the Veteran reported to the October 2014 VA examiner that he was first made aware of the condition during basic training and had an onset of symptoms in 1974, he also reported that he first experienced symptoms in early childhood, including left leg weakness with foot drop.  The October 2014 VA examiner attributed those pre-service symptoms to the Charcot-Marie-Tooth disease.  During service, the Veteran was treated for pain and numbness in the lower extremities; however, the complaints were acute, and the record does not otherwise show a pertinent in-service antecedent active disease or injury for the Charcot-Marie-Tooth disease.  The service treatment records also do not show an in-service diagnosis for Charcot-Marie-Tooth disease or any other neurological disease.  The evidence of record shows that the Veteran started to manifest the symptoms of Charcot-Marie-Tooth disease during childhood.  See VAOPGCPREC 67-90.  The evidence does not show that the Veteran's neurological disability, which is uncontrovertibly hereditary in nature, was first manifested or diagnosed during his active service.  In this case, VA is justified in finding that the Charcot-Marie-Tooth disease, by its very nature as a hereditary disease, pre-existed the Veteran's active service.  See VAOPGCPREC 82-90.

Therefore, the question remaining for discussion is whether the evidence clearly and unmistakably shows that there was no increase in disability during service, or any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; Joyce, 443 F.3d 845.

In this regard, the Board turns to the competent medical evidence of record.  The October 2014 VA examiner noted that Charcot-Marie-Tooth disease is hereditary.  The examiner further noted the Veteran's reports of left leg weakness with foot drop during childhood, and described those manifestations as "mild."  The examiner also described the reported in-service symptoms as "mild."  The examiner additionally noted that the Veteran was not evaluated for a neurological condition during active service, and that the disease is progressive independent of work or activity and, therefore, is not aggravated by work or activity.  Finally, the examiner noted that the natural history of the Veteran's condition is that it has progressed as the Veteran gets older, and that VA treatment records show that the condition has progressed in the recent past.  The examiner opined that the evidence clearly and unmistakably shows that the Veteran's pre-existing Charcot-Marie-Tooth disease was not aggravated beyond its natural progression by an in-service injury, event, or illness.  However, the examiner also opined, "It is less likely that the condition was aggravated beyond natural progression."  As the examiner was inconsistent in his statements as to whether the evidence clearly and unmistakably shows that the Veteran's Charcot-Marie-tooth disease was not aggravated by his active service, the Board cannot afford the examiner's opinion great probative value.

However, the Board finds that the record does clearly and unmistakably show that the Veteran's pre-existing Charcot-Marie-Tooth disease was not aggravated by his active service.  Specifically, the Veteran was evaluated as normal upon entrance into active service, and was assigned physical profiles of "1" in all categories in the PULHES classification system.  He was seen during service for various physical complaints relating to the lower extremities, but the complaints were attributed to causes such as tight-fitting boots and excessive cold, and not to a diagnosable neurological disease.  The Veteran was determined to be normal in all evaluations on the October 1978 retention examination.  On discharge, the Veteran was evaluated as entirely normal, except for mallet finger, and was assigned physical profiles of "1" in all categories in the PULHES classification system.  The enlisted evaluation reports and senior evaluation reports covering the period from October 1976 to the Veteran's discharge in October 1980 all indicate that the Veteran was physically fit such that he ranked "with the very best" in terms of physical fitness.  In summary, the service treatment records and service personnel records portray the Veteran during active service as one who was seen for acute complaints of pain in the lower extremities, but was generally in excellent physical condition, was evaluated as normal on entrance, and was normal on discharge except for mallet finger.  The service treatment records show no treatment for or diagnosis of a neurological disability.  Thus, those records do not show an increase in disability in the Veteran's Charcot-Marie-Tooth disease during active service.

The Board acknowledges the Veteran's assertions that his current Charcot-Marie-Tooth disease is related to service, either directly or by aggravation.  The Board specifically acknowledges the Veteran's statements in his September 2010 notice of disagreement, which are quoted above, discussing his in-service symptoms.  The Veteran is competent to testify as to symptoms capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that he is not credible in this regard.  Specifically, in the September 2010 notice of disagreement, the Veteran reported in-service symptoms consisting of "many episodes" where "for weeks" his foot would feel like it was asleep such that he would have to drag it around.  In addition, he reported that his arms would become so weak that he could not raise them above his head, or even up to reach his pockets, and that he had "many days" of remedial physical training because he could not complete regularly scheduled physical training due to cramps and weakness.  The record does not show in-service treatment for symptoms of such severity.  Moreover, the record affirmatively shows that the Veteran was in good health throughout his active service.  As noted above, the Veteran was described as ranking "with the very best" in terms of physical fitness on the enlisted evaluation reports and senior evaluation reports dated between October 1976 to just days before the Veteran's separation from active service in October 1980.  In addition, the service personnel records are absent for any indication that the Veteran was assigned to remedial physical training.  Thus, the Veteran's assertions in the September 2010 notice of disagreement are not supported by contemporaneous treatment records and are directly contradicted by the service treatment records and service personnel records.  The assertions therefore are not credible and are due no probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (The Board may consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence); Caluza v. Brown, 7 Vet. App. 498 (1995) (In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence).

In conclusion, based on a careful review of the record, the Board finds that the presumption of soundness has been rebutted.  The evidence is clear and unmistakable that the Veteran's Charcot-Marie-Tooth disease, as a hereditary disability, pre-existed the Veteran's active service.  The evidence is also clear and unmistakable that the disease was not aggravated by the Veteran's active service.  Accordingly, the presumption of soundness is rebutted.  38 U.S.C.A. § 1111, 1132; 38 C.F.R. § 3.304(b). 

The Board notes that, with the finding of clear and unmistakable evidence of no aggravation in service, the evidence is necessarily sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153.  Therefore, discussion of aggravation of a pre-existing condition under that statute and 38 C.F.R. § 3.306 is not required.

Furthermore, the Board observes that even if the presumption of soundness were not rebutted in this case, the Veteran would not be entitled to service connection for Charcot-Marie-Tooth disease under 38 C.F.R. § 3.303(a).  Specifically, the record does not show that there is a causal relationship between the Veteran's current Charcot-Marie-Tooth disease and an in-service injury or disease.

The October 2014 VA examiner opined that it is less likely than not that the Veteran's Charcot-Marie-Tooth disease was incurred in or caused by active service.  As a rationale for the opinion, the examiner stated that the record does not show treatment or evaluation for the disease during active service, that the Veteran's reported in-service symptomatology was mild, and that the Veteran's disease has progressed in the recent past.  The examiner had an opportunity to review the record, interview the Veteran, and examine the Veteran.  The examiner's negative nexus opinion is supported by appropriate rationale and is consistent with the record.  As such, the VA examiner's negative opinion is due substantial probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether opinion provider is suitably qualified and sufficiently informed); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran's statements medically linking his current disability with the in-service manifestations is not considered competent evidence sufficient for establishing service connection because the Veteran has not been shown to have the medical knowledge and expertise required to address such a complex medical issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007).  Therefore, the Veteran's statements are not probative and do not weigh against the October 2014 VA examiner's negative nexus opinion.

In addition, to the extent that the Veteran reports continuity of symptomatology since active service, the Board finds the Veteran is not credible in that regard.  There is no evidence of treatment for neurological symptoms in service, and no evidence of an in-service diagnosis of a neurological condition.  The medical evidence of record does not show treatment for neurological symptoms until 1996.  The treatment records from 1996 document that the Veteran reported onset of symptoms two years prior, which would have been some 14 years after his discharge from active service.  The Board finds that the Veteran's contemporaneous statements to his health care professionals during the course of treatment are more probative than statements made in furtherance of an appeal for compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345-46 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the Veteran's reports of continuous symptoms since active service are outweighed by his statements during the course of treatment, which place onset of his current symptomatology to more than a decade after his active service, and by the fact that the service treatment records contain no evidence of treatment for or diagnosis of a neurological disability.

In view of above, the Board concludes that the most probative evidence of record is against the Veteran's claim for service connection for Charcot-Marie-tooth disease.  Therefore, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application, and service connection for Charcot-Marie-tooth disease is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014); see also Gilbert, 1 Vet. App. at 57.

Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by the application of the facts of the case to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  In all increased ratings claims, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  To establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of puretone audiometry tests.  These results are then charted on Table VI and Table VII as set out in the Rating Schedule.  In exceptional cases, as described in 38 C.F.R. § 4.86, Table VIA is used instead of Table VI.  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

In this case, the Veteran seeks an initial rating in excess of 20 percent from December 1, 2010, for his service-connected bilateral hearing loss.  He has indicated to VA that the bilateral hearing loss makes it difficult to understand conversation, especially when there is background noise, and that words seem "garbled" even with the use of hearing aids.  See, e.g., September 2014 VA audiological examination report.

As noted above, hearing loss disabilities are rated based on puretone audiometry tests.  Evidence of record relevant to the rating criteria and indicative of the Veteran's level of audiological functioning for the period from December 1, 2010, consist of the February 2012 and September 2014 VA audiological examination reports.

The pertinent audiometric results, measured in decibels, at the February 2012 VA audiological examination were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
70
80
80
67.5
LEFT
40
60
65
65
57.5

Speech recognition test scores using the Maryland CNC speech discrimination test were 84 percent in the right ear and 76 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment in either ear.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level III impairment and the left ear is assigned a Level IV impairment.  When applied to Table VII, a rating in excess of 20 percent is not warranted.

The pertinent audiometric results, measured in decibels, at the September 2014 VA audiological examination were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
65
70
70
61.25
LEFT
45
70
80
85
70

Speech recognition test scores using the Maryland CNC speech discrimination test were 78 percent in the right ear and 70 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment in either ear.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level IV impairment and the left ear is assigned a Level VI impairment.  When applied to Table VII, a 20 percent rating is warranted.

The Board acknowledges that the record contains earlier audiometric testing, to include a January 2009 VA examination report.  The Veteran's entire medical history must be borne in mind when rating a service-connected disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 4.2 (2014).  However, the current level of disability is of primary concern in a claim for an increased rating.  The most recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  See Francisco v. Brown, 1 Vet. App. 55 (1994).  In this case, the issue before the Board is entitlement to a higher initial rating for bilateral hearing loss from December 1, 2010.  As such, the evidence of primary concern is that dated on or after December 1, 2010.  The January 2009 VA examination report is dated more than a year before to December 1, 2010.  Although the records dated before December 1, 2010, have not been disregarded by the Board, they are not dated during the relevant temporal focus for adjudication, and are therefore not for consideration in determining the Veteran's initial disability rating for bilateral hearing loss during the rating period from December 1, 2010, through the present.  Of note, the January 2009 VA examination report was considered in the Board's May 2014 decision denying the Veteran's claim for entitlement to an initial disability rating for bilateral hearing loss in excess of 20 percent prior to December 1, 2010.

To the extent that the Veteran contends that his bilateral hearing loss is more severe than reflected by his 20 percent disability, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge, such as difficulty understanding conversation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his hearing acuity is of a severity sufficient to warrant a higher rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board attaches greater probative weight to the medical records and clinical findings from the skilled medical professionals than to the Veteran's statements.  Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.  In this case, the clinical evidence of record when mechanically applied to the rating criteria simply does not support a higher disability rating.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  As discussed above, at no time during the rating period was the Veteran's bilateral hearing loss of a severity warranting a disability rating in excess of 20 percent.  Therefore, assigning staged ratings for the disability is not warranted. 

The Board has also considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for entitlement to an initial rating for bilateral hearing loss in excess of 20 percent from December 1, 2010.  Therefore, the benefit-of-the-doubt doctrine is not for application in the present case, and the Veteran's claim for a higher initial rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.

Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the Rating Schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of bilateral hearing loss, to include having difficulty hearing conversation above background noise and reporting that words are "garbled" even with the use of hearing aids.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In making its revisions, VA, with assistance from the Veteran's Health Administration (VHA), developed criteria that contemplate situations in which the severity of a Veteran's hearing loss may not properly be reflected by speech discrimination tests, or in which the hearing loss would otherwise be an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of Veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to assess the hearing disabilities of Veterans fairly and accurately as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the schedular rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the Rating Schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected hearing loss disability.  The Rating Schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider whether there are factors related to the service-connected bilateral hearing loss such as marked interference with employment or frequent periods of hospitalization.  As such, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Increased Rating for Prostatitis

The Veteran contends that he is entitled to a disability rating in excess of 60 percent from December 1, 2010, for his service-connected prostatitis.  The Veteran has reported that the disability is manifested in use of catheters and bags to assist in voiding, use of absorbent pads that require changing more than four times a day, voiding when rising from a seated position, and voiding after turning on water in the sink and when pumping fuel into his car.  See "Notice of Disagreement" received in July 2009.  The Veteran also reported, to the January 2012 VA examiner, prostatitis symptoms of slow stream, dribbling, and urinary leakage requiring one to four changes of absorbent materials per day.  He reported hourly voiding.  He also reported voiding about 20 times per night, which is partially attributable to a diuretic the Veteran takes for his nonservice-connected congestive heart failure.

Prostatitis is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7527, either as a urinary tract infection or as voiding dysfunction, whichever is predominant.  As discussed more fully below, the Veteran's disability is most appropriately evaluated in terms of voiding dysfunction because the medical evidence of record does not demonstrate that urinary tract infections are the predominant disability resulting from the service-connected prostatitis.

Voiding dysfunction is rated under three subcategories, consisting of: urinary frequency, voiding dysfunction, and obstructed voiding.  38 C.F.R. § 4.115a (2014).  The Veteran is currently rated as 60 percent disabled under the subcategory of voiding dysfunction.  The subcategories of urinary frequency and obstructed voiding do not provide for ratings in excess of 60 percent.  Thus, further discussion of the rating criteria under those subcategories is not required.

For voiding dysfunction, a 60 percent rating is provided where the disability requires the use of an appliance or the wearing of absorbent material which must be changed more than 4 times per day.  A 60 percent rating is the maximum schedular rating that can be assigned for prostatitis predominantly manifested by voiding dysfunction.

The Board observes that, under Diagnostic Code 7527, schedular ratings in excess of 60 percent are provided for prostate gland disabilities that are predominantly manifested by urinary tract infection with poor renal function.  Specifically, where urinary tract infection with poor renal function is the predominant manifestation of the prostate gland disability, a schedular ratings of 80 percent is warranted where there is evidence of renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is awarded where there is evidence of renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

In this case, the record is absent for evidence that the Veteran's service-connected prostatitis is predominantly manifested by urinary tract infection with poor renal functioning.  In this regard, the Board acknowledges that the Veteran reported to the October 2014 VA urinary tract examiner that he has a history of urinary tract infections.  However, the Veteran's statements are not supported by the record.  The Board has carefully reviewed the medical records and finds no evidence of treatment specifically for urinary tract infection on or since December 1, 2010.  Furthermore, the January 2012 VA examiner reviewed the claims file and concluded that the Veteran does not have a history of recurrent symptomatic urinary tract or kidney infections.  The October 2014 VA examiner also reviewed the claims file and came to the same conclusion.  Moreover, in his June 2009 notice of disagreement as to this claim for an increased rating for prostatitis and in his statements to the January 2012 VA examiner, the Veteran reported only symptoms related to voiding dysfunction.  Thus, even if the Veteran has in the past had urinary tract infections, the record demonstrates that the service-connected prostatitis is predominantly manifested by voiding dysfunction and not by urinary tract infections.  The plain language of Diagnostic Code 7527 is clear that service-connected prostate gland disabilities are to be rated based on voiding dysfunction or urinary tract infection, "whichever is predominant," but not both.  As such, the Veteran's service-connected prostatitis is properly rated under the criteria for voiding dysfunction rather than urinary tract infection.  Consequently, the criteria for a rating in excess of 60 percent for prostate disabilities predominantly manifested by urinary tract infection with poor renal function are not for consideration in this case.

In view of the foregoing, the Board concludes that the Veteran's prostatitis, which is predominantly manifested by voiding dysfunction, has been assigned the maximum schedular rating available under 38 C.F.R. § 4.115b, Diagnostic Code 7527.  Therefore, any claim for a higher schedular rating must be denied.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected prostatitis.  The Board finds that at no time during the rating period on appeal was the Veteran's prostatitis primarily manifested by urinary tract infections with poor renal function.  Rather, the Veteran's prostatitis was at all times during the rating period on appeal primarily manifested by urinary dysfunction.  The Veteran was in receipt of the highest schedular rating available of prostatitis primarily manifested by urinary dysfunction at all times during the rating period on appeal.  Thus, no higher schedular ratings are available to the Veteran for his prostatitis at any time during the rating period on appeal.  Therefore, assigning staged ratings for the disability is not warranted.

The Board has considered whether the Veteran's service-connected prostatitis warrants an extra-schedular rating.  The schedular rating criteria for prostatitis focus on symptoms of urinary dysfunction and urinary tract infection.  As discussed above, such symptomatology describes the Veteran's current disability picture with respect to his prostatitis.  Specifically, the Veteran has reported symptoms related to voiding dysfunction that are expressly contemplated by the schedular rating criteria.  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, the Board finds that the schedular criteria adequately compensate the Veteran for any loss in earning capacity, and referral for extra-schedular consideration of the service-connected prostatitis is not warranted.  See 38 C.F.R. § 3.321(b)(1).  As the Rating Schedule is adequate to evaluate the Veteran's disability picture, the Board need not proceed to consider whether there are factors related to the service-connected prostatitis such as marked interference with employment or frequent periods of hospitalization.

Other Extra-schedular Considerations

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), currently there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for Charcot-Marie-Tooth disease is denied.

Entitlement to an initial disability rating in excess of 20 percent from December 1, 2010, for bilateral hearing loss is denied.

Entitlement to an initial disability rating in excess of 60 percent from December 1, 2010, for prostatitis is denied. 




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


